Citation Nr: 1603648	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation for irritable bowel syndrome (IBS) in excess of 10 percent prior to November 15, 2010, and in excess of 30 percent on and after November 15, 2010.

2.  Entitlement to service connection for sinus headaches, to include as a qualifying chronic disability.

3.  Entitlement to service connection for skin tags, to include as a qualifying chronic disability.

4.  Entitlement to service connection for a left knee disorder, to include as a qualifying chronic disability.

5.  Entitlement to service connection for a low back disorder, to include as a qualifying chronic disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had service in the United States Air Force, the Air National Guard of Georgia, and the Air National Guard of Alabama.  The Veteran had active duty service from November 1985 to November 1995, August 1996 to February 1997, and February 2003 to July 2003.  The Veteran also had different periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO in Phoenix, Arizona certified this case to the Board on appeal.

The February 2009 rating decision granted entitlement to service connection for IBS and assigned a 10 percent disability rating effective from June 24, 2008.  This rating decision also granted entitlement to service connection for essential hypertension and denied the Veteran's service connection claims for a miscarriage, total hysterectomy, and right eye conjunctivitis.  The Veteran filed a timely notice of disagreement with respect to these issues in February 2009.  The RO then furnished a statement of the case in May 2010.  However, the Veteran only included her increased rating claim for IBS in her June 2010 VA Form 9.  As a result, the other issues are not currently before the Board.

The Board also notes that an August 2009 rating decision denied the Veteran's service connection claim for a sinus disorder.  After the Veteran submitted an August 2009 notice of disagreement, the RO issued a May 2010 statement of the case.  However, the Veteran did not file a timely VA Form 9 for this issue.  Thus, this issue is not before the Board at this time.

During the pendency of the appeal, a September 2015 rating decision increased the Veteran's disability rating for IBS to 30 percent effective from November 15, 2010.  The Board notes that this rating decision does not constitute a full grant of the benefit sought, including possible extraschedular consideration.  Thus, the Veteran's initial increased rating claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified a Board videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Virtual VA contains documents that are irrelevant to the issue on appeal or are duplicative of what is in VBMS.  Any future consideration of this case should take into consideration the existence of these records.  

The Board notes that additional evidence was associated with the claims file after the October 2015 supplemental statement of the case.  This evidence includes a VA examination dated in September 2015, VA treatment records dated from May 2011 to November 2015, and private treatment records dated from December 1999 to September 2015.  The Board notes that the remaining documents are either duplicative of the evidence already considered by the RO or irrelevant to the issue on appeal.  The Veteran did not provide a waiver of the RO's initial consideration of any new evidence.  38 C.F.R. § 20.1304.  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the service connection claims, a remand is necessary for the issuance of a statement of the case.  In a December 2015 rating decision, the RO denied the Veteran's service connection claims for sinus headaches, skin tags, a left knee disorder, and a low back disorder.  The Veteran submitted a notice of disagreement for these issues in January 2016.  However, these issues have not yet been addressed in a statement of the case.  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that the Veteran's January 2016 notice of disagreement also included the issue of entitlement to compensation for a circadian rhythm disorder under 38 C.F.R. § 1151.  However, the December 2015 rating decision stated that the RO deferred a decision on this issue pending a VA medical opinion.  Thus, this issue is still being developed by the RO.

Regarding the increased evaluation claim, a remand is needed to obtain a current VA examination.  The Veteran's IBS was last evaluated during a September 2015 VA examination.  The Veteran later testified at the December 2015 Board hearing that her symptoms had become worse.  See Board Hearing Transcript, page 7.  Thus, the Board finds that an additional examination is necessary to ascertain the current severity and manifestations of the Veteran's IBS.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board also notes that the Veteran is currently receiving the maximum rating available under the assigned rating criteria for IBS. 38 C.F.R. § 4.114, Diagnostic Code 7319.  Therefore, the Board finds that the question of whether an extraschedular rating is warranted should also be considered.

Moreover, the claims file does not contain any VA treatment records dated since November 2015.  In light of the remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the following issues:  entitlement to service connection for sinus headaches, to include as a qualifying chronic disability; entitlement to service connection for skin tags, to include as a qualifying chronic disability; entitlement to service connection for a left knee disorder, to include as a qualifying chronic disability; and entitlement to service connection for a low back disorder, to include as a qualifying chronic disability.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless she perfects her appeal.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Southern Arizona VA Health Care System dated since November 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

3.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

4.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected irritable bowel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner must indicate whether the Veteran has severe irritable bowel syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




